            Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 1 of 26



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


   SYNKLOUD TECHNOLOGIES, LLC, a                   )
   Delaware limited liability company,             )
                                                   ) Civil Action No. 6:19-cv-00527
                           Plaintiff,              )
                                                   )
            v.                                     ) JURY TRIAL DEMANDED
                                                   )
   ADOBE, INC., a Delaware corporation,            )
                                                   )
                           Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff SynKloud Technologies, LLC (“SynKloud” or “Plaintiff”) hereby alleges for its

Complaint for Patent Infringement against Adobe, Inc. (“Adobe” or “Defendant”) the following:

                                   NATURE OF THE ACTION

       1.        This is an action for patent infringement of United States Patent Nos. 8,606,880

(the “’880 Patent”); 8,856,195 (the “’195 Patent”); 8,868,690 (the “’690 Patent”); 9,219,780 (the

“’780 Patent”); 9,239,686 (the “’686 Patent”); and 10,015,254 (the “’254 Patent”) (collectively,

the “Patents-in-Suit”) arising under the Patent Laws of the United States, 35 U.S.C. § 1, et seq.,

seeking damages and other relief under 35 U.S.C. § 281, et seq.

                                          THE PARTIES

       2.        Plaintiff SynKloud Technologies, LLC is a company organized under the laws of

Delaware, with its principal place of business located at 124 Broadkill Road, #415, Milton,

Delaware 19968.

       3.        Defendant Adobe, Inc. is a corporation organized under the laws of Delaware

with its principal place of business located at 345 Park Avenue, San Jose, California 95110-
            Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 2 of 26



2704. Adobe’s registered agent for Service of Process is located at Corporation Service

Company, d/b/a CSC, 211 E. 7th Street Suite 620, Austin, Texas 78701.

                                 JURSIDICTION AND VENUE

       4.       This is an action for patent infringement arising under the provisions of the Patent

Laws of the United States of America, Title 35, United States Code.

       5.       This Court has subject matter jurisdiction over SynKloud’s claims under 28

U.S.C. §§ 1331 and 1338(a).

       6.       This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within the Western District of Texas giving rise to this action and

has established minimum contacts with this forum such that the exercise of jurisdiction over the

Defendant would not offend traditional notions of fair play and substantial justice. The

Defendant, directly and through subsidiaries or intermediaries, has committed and continues to

commit acts of infringement in this District by, among other things, offering to sell and selling

products and/or services that infringe the asserted patents.

       7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), (c) and/or

28 U.S.C. § 1400(b). Defendant transacts business within this District and offers for sale in this

District products that infringe the Patents-in-Suit. Defendant is registered to do business in

Texas. Defendant has a regular and established place of business in Western District of Texas.

For example, Defendant has two offices in Austin, Texas where it employs sales and user

operations teams located at 11501 Domain Drive, Suite 150, Austin, Texas 78758 and a second

office location at 316 West 12th Street, Austin, Texas 78701.

       8.       Further, Austin is a principal place of business for Magento Commerce (an Adobe

company) which, upon information and belief, is the leading provider of cloud commerce




                                                  2
             Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 3 of 26



innovation to merchants and brands across B2C and B2B industries, and now a strategic pillar of

the Adobe Digital Experience solutions set.

                   PATENT OWNERSHIP AND EXCLUSIVE RIGHT TO SUE

        9.       Plaintiff is the owner of the Patents-in-Suit asserted in this action and has the

exclusive right to sue and collect remedies for past, present, and future infringement of the

Patents-in-Suit.

                          ACCUSED PRODUCTS AND/OR SERVICES

        10.      Defendant manufactures, provides, uses, sells, offers for sale, imports, and/or

distributes infringing services for storage, including, for example, Adobe Document Cloud,

Creative Cloud, or Lightroom Personal, Plus, Professional, Standard, Advanced, Business and/or

Enterprise Versions, using infringing Adobe servers that operate with client-side Adobe software

that is connected through wireless networks including, for example, Adobe Mobile Applications,

Web browser interface and/or Desktop Applications (collectively, “Accused Products and/or

Services”).

             ACTUAL NOTICE AND KNOWLEDGE OF THE PATENTS-IN-SUIT

        11.      Defendant had actual notice and/or knowledge of the Patents-in-Suit since at least

April 12, 2019 when the Plaintiff sent a letter to Defendant, copy of the original attached as

Exhibit 1 that explicitly listed the Patents-in-Suit.

        12.      Defendant has had knowledge of the Patents-in-Suit and its infringement since at

least the filing of the Original Complaint in this action, or shortly thereafter, including by way of

this lawsuit.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,606,880

        13.      SynKloud reasserts and incorporates herein by reference the allegations of all




                                                   3
            Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 4 of 26



preceding paragraphs of this Complaint as if fully set forth herein.

          14.   On December 10, 2013, the ’880 Patent, entitled “Use of Wireless Devices’

External Storage,” was duly and legally issued by the United States Patent and Trademark

Office. A true and correct copy of the ’880 Patent is attached as Exhibit 2-A.

          15.   Defendant has infringed and continues to infringe at least claims 2, 7-17 of the

’880 Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,

using, selling, and/or offering for sale in the United States, and/or importing into the United

States, the Accused Products and/or Services.

          16.   As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3-A, is a description of exemplary claim 2 of the ’880 Patent. Plaintiff reserves the right to

modify this description, including on the basis of information it obtains during discovery.

          17.   For example, the Accused Products and/or Services meet all of the claim

limitations of claim 2 of the ’880 Patent, set forth below with claim language in italics. To the

extent the preamble is limiting, the Accused Products and/or Services include a system for

expanding storage capacity of a plurality of wireless devices, the system comprising a configured

server.




                                                 4
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 5 of 26



 https://acrobat.adobe.com/us/en/ last visited on August 22, 2019.

       18.     The Accused Products and/or Services allocate a storage space of a predefined

capacity for each of the wireless devices, create a file system for the storage space allocated for

the each of the wireless devices.




 How much storage do I have?
 If you have a full Adobe Creative Cloud membership or a single app
 membership, you have 100GB storage. If you have a Creative Cloud
 Photography membership, you have 20GB or 1TB storage. If you have a trial
 product or a free membership, you have 2GB storage. Creative Cloud for
 teams and Creative Cloud for enterprise memberships include 100GB of
 storage per seat.
 https://helpx.adobe.com/creative-cloud/kb/file-storage-quota.html

       19.     The Accused Products and/or Services establish a link for each of the wireless

devices access to the storage space.




 https://helpx.adobe.com/creative-cloud/help/sync-files.html#Accessclouddocuments




                                                 5
           Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 6 of 26



         20.     The Accused Products and/or Services update the file system whenever a user of

the each of the wireless devices performs an operation to the storage space, wherein the storage

space being remotely located with respect to the each of the wireless devices.




 Sync or upload assets
 To sync assets from your computer, do one of the following:

     •    Copy, paste, or move assets to the Creative Cloud Files directory on
          your desktop.

     •    In an app, choose File > Save or File > Save As and navigate to

          the Creative Cloud Files directory.
 Note:
 To open the Creative Cloud Files directory from the Creative Cloud desktop app,
 select Files and click Open Folder.
 Filenames that contain special characters such as |, ", ?, <, >, /, *, or : are not synced.
 Neither do files with reserved names, such as AUX or Com1. If you receive an error,
 rename the asset filename to sync it to Creative Cloud. For more information,
 see Error: "Unable to sync assets."
 Also, you can upload assets directly to Your Work using any of the
 following methods.




 Upload and manage your assets on Creative Cloud using the Upload
 Files button.
 https://helpx.adobe.com/creative-cloud/help/sync-files.html#Syncoruploadassets



         21.     The Accused Products and/or Services include wherein the updating of the file

system comprises, updating the file system for storing a file therein, the storing of a file including


                                                        6
          Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 7 of 26



to download a file from a remote web server, according to download information for the file

cached in the each of the wireless devices received therefrom, directly into the storage device

allocated thereto when the user via a web browser executed on the each of the wireless devices

to perform an operation of downloading the file from the remote web server to the storage space

instead of downloading the file into the each of the wireless devices itself.




       22.     The Accused Products and/or Services include software operation on the wireless

devices, wherein each of the wireless devices is operable access to the storage space allocated to

the each of the wireless devices.

 How do I create a Collaboration?
 Log in to your Creative Cloud account and navigate to the folder or library
 on which you want to collaborate. Click the menu on the lower-right corner
 and click Collaborate.
 Enter the email address of the person you want to include in the
 collaboration and click the Invite button. To invite multiple collaborators,
 enter a list of email addresses separated by a comma or semicolon. Add
 more collaborators, and/or click the close button (X) to exit the dialog.
 https://helpx.adobe.com/creative-cloud/help/collaboration-faq.html
       23.     Defendant has committed acts of infringement without license or authorization.



                                                  7
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 8 of 26



Defendant knew or should have known that its actions would cause direct and indirect

infringement of the ’880 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.

       24.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and

continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’880 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by

engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or

Services that infringe the ’880 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’880 Patent, of which it had

knowledge.

       25.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’880 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the

’880 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the




                                                 8
           Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 9 of 26



Accused Products and/or Services for their intended use to customers, distributors, end-users,

vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’880 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’880 Patent, have

no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’880 Patent, and which are

otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’880 Patent, of which it had knowledge.

       26.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’880

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either

directly or under the doctrine of equivalents, one or more claims of the ’880 Patent (e.g., claims

2, 7-17) by configuring and dynamically resizing logical volumes. At a minimum, Defendant is

liable for the indirect infringement of claims 2, 7-17 of the ’880 Patent.

       27.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’880 Patent, Plaintiff has suffered damages and will continue to suffer

damages.

       28.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from




                                                 9
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 10 of 26



infringing the ’880 Patent.

       29.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for

Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,856,195

       30.     SynKloud reasserts and incorporates herein by reference the allegations of all

preceding paragraphs of this Complaint as if fully set forth herein.

       31.     On October 7, 2014, the ’195 Patent, entitled “Method and System for Wireless

Device Access to External Storage,” was duly and legally issued by the United States Patent and

Trademark Office. A true and correct copy of the ’195 Patent is attached as Exhibit 2-B.

       32.     Defendant has infringed and continues to infringe at least claims 15-20 of the

’195 Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,

using, selling, and/or offering for sale in the United States, and/or importing into the United

States, Accused Products and/or Services. comprises storing data therein or retrieving data

therefrom, the storing of a data object including to download a file from a remote server into the

first one of the storage spaces through utilizing download information for the file, including

name of the file and internet protocol (“IP”) address of the remote server, cached in a cache

storage of the first wireless device in response to the user from the first wireless device

performed the operation for the downloading.

       33.     As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3-B, is a description of exemplary claim 15 of the ’195 Patent. Plaintiff reserves the right to

modify this description, including on the basis of information it obtains during discovery.




                                                 10
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 11 of 26



       34.     Defendant has committed acts of infringement without license or authorization.

Defendant knew or should have known that its actions would cause direct and indirect

infringement of the ’195 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.

       35.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and

continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’195 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by

engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or

Services that infringe the ’195 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’195 Patent, of which it had

knowledge.

       36.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’195 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the




                                                11
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 12 of 26



’195 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the

Accused Products and/or Services for their intended use to customers, distributors, end-users,

vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’195 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’195 Patent, have

no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’195 Patent, and which are

otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’195 Patent, of which it had knowledge.

       37.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’195

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either

directly or under the doctrine of equivalents, one or more claims of the ’195 Patent (e.g., claims

15-20) by configuring and dynamically resizing logical volumes. At a minimum, Defendant is

liable for the indirect infringement of claims 15-20 of the ’195 Patent.

       38.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’195 Patent, Plaintiff has suffered damages and will continue to suffer

damages.




                                                 12
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 13 of 26



       39.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from

infringing the ’195 Patent.

       40.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for

Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,868,690

       41.     SynKloud reasserts and incorporates herein by reference the allegations of all

preceding paragraphs of this Complaint as if fully set forth herein.

       42.     On October 21, 2014, the ’690 Patent, entitled “System and Method for Support

Wireless Device Access to External Storage,” was duly and legally issued by the United States

Patent and Trademark Office. A true and correct copy of the ’690 Patent is attached as Exhibit

2-C.

       43.     Defendant has infringed and continues to infringe at least claims 1-20 of the ’690

Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

Accused Products and/or Services.

       44.     As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3-C, is a description of exemplary claim 1 of the ’690 Patent. Plaintiff reserves the right to

modify this description, including on the basis of information it obtains during discovery.

       45.     Defendant has committed acts of infringement without license or authorization.

Defendant knew or should have known that its actions would cause direct and indirect




                                                 13
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 14 of 26



infringement of the ’690 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.

       46.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and

continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’690 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by

engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or

Services that infringe the ’690 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’690 Patent, of which it had

knowledge.

       47.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’690 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the

’690 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the

Accused Products and/or Services for their intended use to customers, distributors, end-users,




                                                14
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 15 of 26



vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’690 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’690 Patent, have

no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’690 Patent, and which are

otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’690 Patent, of which it had knowledge.

       48.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’690

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either

directly or under the doctrine of equivalents, one or more claims of the ’690 Patent (e.g., claims

1-20) by configuring and dynamically resizing logical volumes. At a minimum, Defendant is

liable for the indirect infringement of claims 1-20 of the ’690 Patent.

       49.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’690 Patent, Plaintiff has suffered damages and will continue to suffer

damages.

       50.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from

infringing the ’690 Patent.




                                                 15
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 16 of 26



       51.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for

Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,219,780

       52.     SynKloud reasserts and incorporates herein by reference the allegations of all

preceding paragraphs of this Complaint as if fully set forth herein.

       53.     On December 22, 2015, the ’780 Patent, entitled “Method and System for

Wireless Device Access to External Storage,” was duly and legally issued by the United States

Patent and Trademark Office. A true and correct copy of the ’780 Patent is attached as Exhibit

2-D.

       54.     Defendant has infringed and continues to infringe at least claims 9-15 of the ’780

Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

Accused Products and/or Services.

       55.     As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3-D, is a description of exemplary claim 9 of the ’780 Patent. Plaintiff reserves the right to

modify this description, including on the basis of information it obtains during discovery.

       56.     Defendant has committed acts of infringement without license or authorization.

Defendant knew or should have known that its actions would cause direct and indirect

infringement of the ’780 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.




                                                 16
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 17 of 26



       57.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and

continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’780 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by

engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or

Services that infringe the ’780 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’780 Patent, of which it had

knowledge.

       58.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’780 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the

’780 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the

Accused Products and/or Services for their intended use to customers, distributors, end-users,

vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’780 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’780 Patent, have




                                                17
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 18 of 26



no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’780 Patent, and which are

otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’780 Patent, of which it had knowledge.

       59.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’780

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either

directly or under the doctrine of equivalents, one or more claims of the ’780 Patent (e.g., claims

9-15) by configuring and dynamically resizing logical volumes. At a minimum, Defendant is

liable for the indirect infringement of claims 9-15 of the ’780 Patent.

       60.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’780 Patent, Plaintiff has suffered damages and will continue to suffer

damages.

       61.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from

infringing the ’780 Patent.

       62.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for




                                                 18
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 19 of 26



Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. 9,239,686

       63.     SynKloud reasserts and incorporates herein by reference the allegations of all

preceding paragraphs of this Complaint as if fully set forth herein.

       64.     On January 19, 2016, the ’686 Patent, entitled “Method and Apparatus for

Wireless Devices Access to External Storage,” was duly and legally issued by the United States

Patent and Trademark Office. A true and correct copy of the ’686 Patent is attached as Exhibit

2-E.

       65.     Defendant has infringed and continues to infringe at least claims 1-20 of the ’686

Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

Accused Products and/or Services.

       66.     As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3-E, is a description of exemplary claim 1 of the ’686 Patent. Plaintiff reserves the right to

modify this description, including on the basis of information it obtains during discovery.

       67.     Defendant has committed acts of infringement without license or authorization.

Defendant knew or should have known that its actions would cause direct and indirect

infringement of the ’686 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.

       68.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and




                                                 19
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 20 of 26



continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’686 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by

engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or

Services that infringe the ’686 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’686 Patent, of which it had

knowledge.

       69.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’686 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the

’686 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the

Accused Products and/or Services for their intended use to customers, distributors, end-users,

vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’686 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’686 Patent, have

no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’686 Patent, and which are




                                                20
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 21 of 26



otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’686 Patent, of which it had knowledge.

       70.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’686

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either

directly or under the doctrine of equivalents, one or more claims of the ’686 Patent (e.g., claims

1-20) by configuring and dynamically resizing logical volumes. At a minimum, Defendant is

liable for the indirect infringement of claims 1-20 of the ’686 Patent.

       71.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’686 Patent, Plaintiff has suffered damages and will continue to suffer

damages.

       72.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from

infringing the ’686 Patent.

       73.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for

Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

///




                                                 21
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 22 of 26



             COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 10,015,254

       74.     SynKloud reasserts and incorporates herein by reference the allegations of all

preceding paragraphs of this Complaint as if fully set forth herein.

       75.     On July 3, 2018, the ’254 Patent, entitled “System and Method for Wireless

Device Access to External Storage,” was duly and legally issued by the United States Patent and

Trademark Office. A true and correct copy of the ’254 Patent is attached as Exhibit 2-F.

       76.     Defendant has infringed and continues to infringe at least claims 9-15 of the ’254

Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

Accused Products and/or Services.

       77.     As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3-F, is a description of exemplary claim 9 of the ’254 Patent. Plaintiff reserves the right to

modify this description, including on the basis of information it obtains during discovery.

       78.     Defendant has committed acts of infringement without license or authorization.

Defendant knew or should have known that its actions would cause direct and indirect

infringement of the ’254 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.

       79.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and

continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’254 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by




                                                 22
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 23 of 26



engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or

Services that infringe the ’254 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’254 Patent, of which it had

knowledge.

       80.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’254 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the

’254 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the

Accused Products and/or Services for their intended use to customers, distributors, end-users,

vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’254 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’254 Patent, have

no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’254 Patent, and which are

otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’254 Patent, of which it had knowledge.




                                                23
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 24 of 26



       81.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’254

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either

directly or under the doctrine of equivalents, one or more claims of the ’254 Patent (e.g., claims

9-15) by configuring and dynamically resizing logical volumes. At a minimum, Defendant is

liable for the indirect infringement of claims 9-15 of the ’254 Patent.

       82.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’254 Patent, Plaintiff has suffered damages and will continue to suffer

damages.

       83.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from

infringing the ’254 Patent.

       84.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for

Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                      DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands trial by jury on all issues

raised by the Complaint.

///




                                                 24
         Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 25 of 26



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

       a)      A judgment that Defendant has willfully infringed the Patents-in-Suit;

       b)      An injunction barring Defendant and its officers, directors, agents, servants,

employees, affiliates, attorneys, and all others acting in privity or in concert with them, and their

parents, subsidiaries, divisions, successors and assigns, from further acts of infringement of the

Patents-in-Suit; alternatively, a judicial decree that Defendant pay an ongoing royalty in an

amount to be determined for continued infringement after the date of judgment;

       c)      An award of damages adequate to compensate for Defendant’s infringement of

the Patents-in-Suit, and in no event less than a reasonable royalty for Defendant’s acts of

infringement, including all pre-judgment and post-judgment interest at the maximum rate

permitted by law;

       d)      An award of trebled damages under 35 U.S.C. § 284;

       e)      A declaration that this case is exceptional under 35 U.S.C. § 285;

       f)      An award of Plaintiff’s costs and attorney’s fees under 35 U.S.C. § 285 and other

applicable law; and

       g)      Any other remedy to which Plaintiff may be entitled.

///

///

///

///

///

///

///


                                                 25
      Case 6:19-cv-00527-ADA Document 1 Filed 09/06/19 Page 26 of 26



Dated: September 6, 2019
                                           Respectfully,
Of Counsel:
Deepali Brahmbhatt (Pro Hac Vice
Application forthcoming)                   /s/ Kevin J. Terrazas__________________
dbrahmbhatt@onellp.com                     Kevin J. Terrazas (SBN 24060708)
ONE LLP                                    kterrazas@clevelandterrazas.com
4000 MacArthur Blvd.,                      CLEVELAND TERRAZAS PLLC
East Tower, Suite 500                      4611 Bee Cave Road, Suite 306B
Newport Beach, CA 92660                    Austin, TX 78746
Telephone: (949) 502-2870                  Telephone: (512) 680-3257
Facsimile: (949) 258-5081
                                           Attorneys for Plaintiff SynKloud
John Lord (Pro Hac Vice Application        Technologies, LLC
forthcoming)
jlord@onellp.com
ONE LLP
9301 Wilshire Blvd.,
Penthouse Suite
Beverly Hills, CA 90210
Telephone: (310) 866-5157
Facsimile: (310) 943-2085




                                      26
